Citation Nr: 1521557	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-24 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to restoration of an 80 percent disability rating for seizure disorder, to include consideration of whether the reduction to 10 percent, effective July 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 2009 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a December 2010 rating decision, the RO granted service connection for a seizure disorder and assigned an 80 percent disability rating, effective September 30, 2010, under Diagnostic Code 8910, on the basis of at least one major seizure in three months over the last year.

2.  Following a September 2011 VA examination, in a February 2012 rating decision, the RO proposed to reduce the disability rating for the service-connected seizure disorder from 80 percent to 10 percent disabling.

3.  In an April 2012 rating decision, the RO reduced the rating to 10 percent, effective July 1, 2012, under Diagnostic Code 8910, on the basis of findings of a confirmed diagnosis of epilepsy with a history of seizures, and continuous medication for the control of the seizures.

4.  The 80 percent rating for the service-connected seizure disorder had been in effect for less than 5 years at the time of reduction.

5.  The competent and credible evidence, lay and medical, shows that, at the time of the April 2012 rating decision that reduced the Veteran's service-connected seizure disorder rating, the disability had improved under the ordinary conditions of life and work, and did not meet the criteria for more than a 10 percent disability rating.


CONCLUSION OF LAW

The criteria for restoration of an 80 percent rating for a seizure disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8910 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2014); 38 C.F.R. § 3.159(b) (2014).  

The issue on appeal is restoration of an 80 percent disability rating for the service-connected seizure disorder, which includes the question of the propriety of the reduction of the rating from 80 percent to 10 percent, effective July 1, 2012.  The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2014).  For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter is not required.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet .App. 282, 286 (1991) (identifying the issue as "a rating reduction case, not a rating increase case").

As will be discussed below, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the disability rating by notifying the Veteran of rights and giving an opportunity for a hearing and time to respond; thus, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Reduction of Seizure Disorder Rating

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e) (2014).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2014).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 80 percent to 10 percent for the service-connected seizure disorder was properly executed by the RO.  In a February 2012 rating decision, the RO notified the Veteran of the proposed rating reduction, and the RO instructed the Veteran to submit any additional evidence within 60 days to show that his rating should not be reduced.  The Veteran did not provide additional evidence within the 60-day time limit.

The RO took final action to reduce the disability rating in an April 2012 rating decision, in which the disability rating was reduced from 80 percent to 10 percent disabling, effective July 1, 2012.  The Veteran was notified of such action by letter dated April 27, 2012.  This action was more than 60 days after the notice of the proposed action.  Thus, the RO properly executed the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 80 percent to 10 percent disabling for the service-connected seizure disorder.  The Veteran does not contend otherwise.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344 (2014); see also Dofflemyer, 2 Vet. App. at 277.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

However, for other disabilities that are likely to improve, that is, disabilities for when a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2014).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.44(c) (2014).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer at 281 -82.  However, post-reduction evidence may not be used to justify an improper reduction.

Under 38 C.F.R. § 3.344, the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  The Veteran has been continuously rated at 80 percent for less than five years.  By way of procedural background, service connection for a seizure disorder was granted in a December 2010 rating decision.  An 80 percent disability rating was assigned, effective September 30, 2010.  Thereafter, in a February 2012 rating decision, the RO proposed to reduce the disability rating to 10 percent, and such reduction was made in an April 2012 rating decision, effective July 1, 2012; thus, the 80 percent rating had not been in effect for the requisite five-year period of time as set forth at 38 C.F.R. §§ 3.344(a) and (b).  As such, the provisions of 38 C.F.R. §§ 3.344(a) and (b) are not directly applicable in this case.

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Disability ratings are determined by comparing a veteran's seizure disorder symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two ratings is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran's seizure disorder has been rated by analogy as 10 percent disabling under Diagnostic Code 8910 for grand mal epilepsy, which was reduced from 80 percent using the same diagnostic code.  Under Diagnostic Code 8910, for grand mal epilepsy, and Diagnostic Code 8911, for petit mal epilepsy, both the frequency and type of seizure a veteran experiences are considered in determining the appropriate rating.  38 C.F.R. § 4.124a, Diagnostic Codes 8910-8911.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).

Under the general formula for rating major and minor epileptic seizures, a 10 percent rating is warranted for a confirmed diagnosis and history of seizures.  A 20 percent rating is warranted when there is at least one major seizure in the last two years or at least two minor seizures in the last six months.  A 40 percent rating is warranted if there is at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week.  An 80 percent rating is to be assigned when averaging at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  When continuous medication is shown necessary for the control of epilepsy, the minimum rating will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a, Codes 8910, 8911. 

Under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating, the seizures must be witnessed or verified at some time by a physician.  Regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures are to be ascertained under the ordinary conditions of life while not hospitalized.

The Board is aware that it must make its determination as to whether actual improvement under the ordinary conditions of life and work of the Veteran's seizure disorder had been shown when comparing the evidence of record at the time of the December 2010 rating decision that granted the 80 percent rating for the seizure disorder, and the evidence used to reduce the disability rating to 10 percent.  After comparing the evidence, the Board concludes that the evidence demonstrates actual improvement under the ordinary conditions of life and work of the seizure disorder, so the reduction of the seizure disorder rating to 10 percent, effective July 1, 2012, was warranted.  

The record reflects that the seizure disability was reduced based upon a September 2011 VA examination which showed that the Veteran had two seizures - one in January 2010 and one in February 2010.  The Veteran's last "complex partial-secondarily generalized tonic-clonic seizure" occurred in February 2010 with no record of seizure since that time.  The VA examiner indicated that the seizures were controlled by medication.  

In a February 2012 statement, the Veteran admitted that he did not have a seizure for two years, but contended that he has to take medication to control the seizures for the rest of his life.  In a May 2012 Medical Examination Report for Commercial Driver Fitness Determination, the Veteran reported having a seizure in January 2010 and reported no seizures since being on medication.  The Board acknowledges that the period between the last seizure in February 2010 and the September 2011 VA examination is less than two years; however, at the time of the April 2012 rating decision reducing the disability rating from 80 percent to 10 percent, more than two years had lapsed since the last seizure in February 2010.  The Veteran has not contended that he has had a seizure since February 2010; instead, the Veteran asserts only that he is on continuous medication to control the seizures.  Such assertion is consistent with other histories provided and the examiner's assessment based on both the Veteran's history and examination.

The evidence of record at the time of the April 2012 rating decision supports the finding that a reduction to 10 percent for the seizure disorder is warranted, and there is no other evidence to suggest that the Veteran experienced any other seizures or symptoms of a seizure since February 2010.  As noted above, a 10 percent rating is warranted for a confirmed diagnosis and history of seizures, and a 20 percent rating is warranted when there is at least 1 major seizure in the last 2 years or at least 2 minor seizures in the last 6 months.  38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911.  While continuous medication is necessary for the control of the seizures and a minimum rating is 10 percent, the 10 percent rating cannot be combined with any other rating for epilepsy.  Because the evidence of record at the time of the April 

2012 rating decision did not show a history of seizure within the 2 years prior to that decision, the Board finds that the evidence of record supports a reduction of the rating for a seizure disability from 80 percent to 10 percent, effective July 1, 2012.  As such, the rating reduction was proper.


ORDER

The reduction in compensation from 80 percent to 10 percent for the service-connected seizure disorder from July 1, 2012 was proper, and restoration of a rating in excess of 10 percent is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


